DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              EDDIE PACE,
                               Appellant,

                                    v.

               COCA-COLA REFRESHMENTS USA, INC.,
                           Appellee.

                              No. 4D17-3887

                         [December 20, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 12-15379CACE.

   Scott M. Behren of the Behren Law Firm, Weston, for appellant.

   Morey Raiskin and Nicole Cuccaro of Zimmerman Kiser Sutcliffe,
Orlando, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.